Citation Nr: 1726067	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2015, the Board granted the Veteran's petition to reopen a previously denied claim for service connection for diabetes mellitus.  The issue of entitlement to service connection for diabetes mellitus was remanded for additional development.  The appeal has been returned to the Board for further appellate action. 

The August 2015 Remand referred claims of entitlement to service connection cognitive disability, entitlement to service connection for colon cancer, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities to the Agency of Original Jurisdiction (AOJ).  The Board is again referring the aforementioned claims to the (AOJ) for further development.  38 C.F.R. § 19.9(b) (2016).  


FINDING OF FACT

The Veteran's diabetes mellitus did not manifest in service or within one year thereafter, and is not related to his active service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for the grant of service connection for diabetes mellitus have not been met and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by a May 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Board acknowledges that no medical examination has been conducted and that no medical opinion has been obtained with respect to the Veteran's service connection claim for diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case.  There is no allegation of treatment for or symptoms of diabetes mellitus during active service from March 1969 to November 1970.  The Veteran's November 1970 separation examination indicated nothing abnormal.  There is also no probative evidence the Veteran was exposed to herbicide agents during service, as will be discussed in detail below.  Additionally, the Veteran has not asserted that his diabetes mellitus is the result of any other incident of service.  Thus, there is no in-service disease, injury, or event to which the Veteran's currently diagnosed diabetes mellitus could be related.  In essence, there is no probative or credible evidence of an in-service disease or injury for the diabetes mellitus, and no credible evidence of persistent/recurrent symptoms since service.  Therefore, a VA examination and opinion is not warranted for the diabetes mellitus at issue in the present case.

The AOJ attempted to confirm the Veteran's alleged herbicide exposure on a factual basis, at the U. S. Marine Corps Supply Center in Barstow, California.  However, the AOJ received negative responses for any herbicide exposure for the Veteran from the DoD, in January 2017.  (The specific findings of the NPRC and JSRRC are discussed in broader detail below).

The Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative have identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  In its August 2015 remand, the Board directed the RO to comply with the VA's Adjudication Procedure Manual, M21-IMR, IV.ii.2.C.10(o).  The Board notes that the Adjudication Procedure Manual has subsequently been revised and the new procedures are now located in M21-1 IV.ii.1.H.7.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Alternatively, under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(2016) service connection may be granted for certain diseases where a veteran was exposed to a herbicide agent during active military, naval, or air service, even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e)(2016).  Diabetes mellitus is a disease presumptively associated with exposure to herbicides.  Id.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his diabetes mellitus was incurred from his exposure to herbicide agents during active service while stationed at the U. S. Marine Corps Supply Center in Barstow, California.  Specifically, the Veteran contends that he was exposed to herbicides from his handling of leaky barrels that housed herbicides; working on equipment such as personnel carriers that had returned from the Republic of Vietnam; and inspecting the holds of ships filled with supplies being sent to the Republic of Vietnam.  The Veteran also contends that the herbicide-filled barrels leaked their contents onto the ground and onto his clothing.  As a result of the asserted herbicide exposure, he the Veteran contends that he developed diabetes mellitus, which was not diagnosed until 1989, many years after service.  
VA treatment records dated in 2006 and 2007 noted a diagnosis of diabetes mellitus.  The first element of service connection is met.  Shedden, 381 F.3d at 1166-67.  
A.  Presumptive Service Connection 
As noted above, the Veteran has been diagnosed with diabetes mellitus.  Further, it has manifested to a degree of at least 10 percent disabling.  Therefore, consideration of presumptive service connection based on exposure to herbicides is for consideration.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a) (6) (ii), 3.309 (e).  
The threshold question for presumptive service connection based on herbicide agent exposure is whether the Veteran was exposed to an herbicide agent in service.  The Veteran's DD-214 shows that he did not serve in the Republic of Vietnam during the Vietnam era, or in or near the Korean DMZ from March 1968 to November 1971, nor has the Veteran so asserted.  The Board notes this fact is not in dispute.  Therefore, he is not presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6)(iii), (iv); 3.313(a)(2016).  
Although the Veteran did not serve in Vietnam during the Vietnam Era, or in the Korean DMZ in a particular unit during the required timeframe, the VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a provides a table detailing the steps the AOJ must take to verify herbicide exposure on a factual basis in locations other than Korea or Vietnam.  Accordingly, the AOJ must follow appropriate steps to verify that the Veteran was actually exposed to herbicides through verification from appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed at 38 C.F.R. § 3.307 (a)(6)(i) can still be established if shown by the facts of the case.  Once exposure to herbicides has been established by the facts of the case, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable. 
As such, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Upon review of the evidence, exposure to herbicides has not been established on a factual basis in this case.  There is no probative, persuasive evidence of record demonstrating herbicide agent exposure for the Veteran.  
The Veteran offers no direct evidence that he was actually exposed to an "herbicide agent" as defined by 38 C.F.R. § 3.307 (a) (6): 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram, or an equivalent variant of herbicide.  For example, he has not asserted personal knowledge that the contents of the barrels/drums that he saw leaking or that he handled, actually contained herbicides.  The Veteran asserted in his NOD in 2009 that he saw drums containing herbicides "with orange bands on them."  However, such an orange band on the drums is not indicative that the drums actually contained herbicides.  In his NOD, he also asserted that he inspected holds of ships filled with supplies to go to the Republic of Vietnam, and he later stated he worked on personnel carries and tanks that came back from the Republic of Vietnam.  The Veteran in this case is not competent to identify an herbicide agent as set forth in VA regulations, as he does not have the requisite chemical knowledge and has not stated that he saw any documentation on the barrels or otherwise that the barrels contained herbicide agents.  Further, he is not competent to determine that any equipment that had been in Vietnam or was being shipped to Vietnam contained or was contaminated by herbicides.  
There is also no probative or confirmatory evidence showing that the Veteran was exposed to herbicide agents in such an instance at the U. S. Marine Corps Supply Center in Barstow, California.  His military records do not document herbicide exposure.  In addition, a January 2017 Memorandum from the JSRRC Coordinator noted that the Department of Defense (DoD) maintains a list of locations outside Vietnam and the Korean DMZ where herbicides were used, tested, or stored, and that the Marine Corps Logistics Base in Barstow, California, was not on that list.  This finding provides highly probative evidence against the Veteran's claim.  
The Veteran submitted treatise evidence from the Environmental Protection Agency (EPA) indicating that herbicides were present at the Barstow Marine Corps Logistics Base in Barstow, California.  However, this evidence is less probative than the DoD evidence.  The EPA evidence does not provide the date of when the alleged herbicides were present.  Further, even if, for the sake of argument, herbicides were present, he Veteran has not established that he was exposed to them.  His assertions are not competent, as discussed above.   
The Veteran's assertions regarding herbicide exposure are outweighed by the other evidence of record.  In particular, the finding from DoD who is the custodian of records for the historical use of herbicides, and is in the best position from review of its own records to determine whether an herbicide agent was present the U. S. Marine Corps Supply Center in Barstow, California.  Overall, the Board finds that the DoD's determination which is based on its own classified and unclassified documents substantially outweighs the Veteran's assertions.  
In light of the above evidence and the verification efforts, there is no competent evidence of record of the Veteran's asserted exposure herbicide agents in service, nor any record demonstrating that herbicides were tested, stored, or transported the U. S. Marine Corps Supply Center in Barstow, California where the Veteran was stationed.  As such, the probative and persuasive evidence of record demonstrates that herbicides were not present at the U. S. Marine Corps Supply Center during the Veteran's period of active service and, therefore, he was not exposed to an herbicide.  Thus, he is not entitled to service connection for on a presumptive basis for diabetes mellitus due to exposure to herbicides.  38 C.F.R. § 3.309 (e)(2016).  
Additionally, post-service records do not reveal probative evidence of diabetes mellitus at a 10 percent level within one year after service, nor has the Veteran so asserted.  38 C.F.R. § 4.119 (2016).  Thus, the Veteran is not entitled to service connection for diabetes mellitus on a presumptive basis as a chronic disease set forth in 38 C.F.R. § 3.309(a).  
Because diabetes is a disability set forth in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology can be considered.  Under 38 C.F.R. § 3.303 (b), the probative evidence of record does not establish continuity of symptomatology for diabetes mellitus after discharge from active service in 1970.  The Veteran's STRs specifically noted a normal endocrine system.  Further, the Veteran noted that his diabetes mellitus was diagnosed in 1989, many years after service.  
In this regard, the Veteran may be competent to relate observable symptoms; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion that his diabetes is due to service, especially in light of the complicated nature of the disability.  Based on the aforementioned, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Service connection may not be granted under 38 C.F.R. § 3.303(b).  
B.  Direct Service Connection:
Because the Veteran is not entitled to a presumptive service connection for his claim, it does not preclude him from establishing entitlement to service connection for his diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  
The Veteran's STRs are negative for any symptoms of, treatment for, or a diagnosis of diabetes mellitus.  In fact, at the November 1970 separation examination and report of medical history, nothing was reported as abnormal.  While cognizant that the absence of contemporaneous records is not an absolute bar to a veteran's ability to prove his claim, the Veteran's STRs do not suggest that he had symptoms of or received treatment for diabetes mellitus.  Further, the Veteran has not asserted that his diabetes mellitus is the result of any disease or injury in service, other than his asserted herbicide agent exposure.  No post-service medical records indicate that his diabetes mellitus is related to service.  Therefore, there is no probative medical or lay evidence to support a nexus between service and the Veteran's diabetes mellitus.  
In sum, the Board finds that the probative evidence of record does not establish herbicide exposure during the Veteran's service the U. S. Marine Corps Supply Center in Barstow, California.  Therefore, presumptive service connection under 38 C.F.R. § 3.309(e) is not warranted.  His diabetes mellitus did not manifest within one year of separation.  Therefore, presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.  Additionally, there is no probative evidence of continuity of symptomology, precluding service connection under 38 C.F.R. § 3.303(b).  Lastly, the evidence does not show that the Veteran's diabetes mellitus is due to a disease, injury, or incident in service other than the asserted exposure to herbicide agents.  As such, the preponderance of the evidence is against the Veteran's service connection claim for diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for diabetes, to include as due to herbicide exposure is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


